Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16748661 application filed 01/21/2020.
The preliminary amendment filed 03/10/2020 has been entered and fully considered.
Claims 12,13,14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a base configured to couple a conventional air filter with an air inlet in claim 12;
a cover configured to fasten the conventional air filter onto the air inlet in claim 12;
a base that is configured to couple a conventional air filter with an air inlet in claim 20;
a cover that is configured to fasten the conventional air filter to the air inlet in claim 20
a base that is configured to couple a conventional air filter with an air inlet in claim 24;
a cover that is configured to fasten the conventional air filter onto the air inlet in claim 24.
A base 112 and a cover 116 at instant specification para 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12,13,14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 12 is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear as to which of “a first end cap”, “a peripheral edge” and/or “a base” are “configured to couple a conventional air filter with an air inlet.”

Claim(s) 12 is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear as to which of “a second end cap”, “a peripheral edge” and/or “a cover” are “configured to fasten the conventional air filter onto the air inlet.” Also, a lack of clarity is added since none of the options are fasteners, so the language is unclear if a fastener is required or not.

Claim 14 recites the phrase " the peripheral edge "; and there is insufficient antecedent basis for this limitation in the claim, especially since two different the peripheral edges were previously setforth.

Claim 15 recites the phrase "a second end cap "; and there is insufficient antecedent basis for this limitation in the claim, especially since “the second end cap” was previously recited.

Claim 16 recites the phrase " the peripheral edge "; and there is insufficient antecedent basis for this limitation in the claim, especially since two different the peripheral edges were previously setforth.

Claim(s) 18 has the phrase, “the pleats comprising the conventional air filter," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to previous “pleats” (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.
Also, it is unclear how it is possible that “the pleats comprising the conventional air filter," since pleats are a feature of a filter.


Particularly, the claim is unclear why “any combination thereof” was added to the list when the previously recited “any of” already includes combination.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation other known filter materials, and the claim also recites paper which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation natural, and the claim also recites cotton which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation synthetic, and the claim also recites fiberglass which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim(s) 20 has the phrase, “coupling a first end cap with a base that is configured to couple a conventional air filter with an air inlet,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, “couple a conventional air filter with an air inlet” is an additional step beyond what has been mentioned from it depending from, therefore setting forth a lack of clarity as to what is included and excluded by the scope of claim language. Also, the language is unclear what of the depending from language “is configured to couple a conventional air filter with an air inlet.”


Particularly, “fasten the conventional air filter to the air inlet” is an additional step beyond what has been mentioned from it depending from, therefore setting forth a lack of clarity as to what is included and excluded by the scope of claim language. Also, the language is unclear what of the depending from language “is configured to fasten the conventional air filter to the air inlet.”

Claim(s) 20 has the phrase, “fastening the cover onto the second end cap such that an airstream is drawn through a filter medium,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, “an airstream is drawn through a filter medium” is an additional step beyond what has been mentioned from it depending from, therefore setting forth a lack of clarity as to what is included and excluded by the scope of claim language. The “fastening the cover onto the second end cap” does not draw an airstream.

Claim(s) 21 has the phrase, “the first end cap includes engaging a peripheral edge of the base with a recess comprising the first end cap,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim is unclear what includes/comprising what. The language is unclear by setting forth “the first end cap includes engaging a peripheral edge of the base with a recess” but “a recess comprising the first end cap.”

Claim(s) 21 has the phrase, “wherein coupling the second end cap includes engaging a peripheral edge of the cover with a recess comprising the second end cap,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the claim is unclear what includes/comprising what. The language is unclear by setting forth “the second end cap includes engaging a peripheral edge of the cover with a recess” but “a recess comprising the second end cap.”

Claim(s) 22 has the phrase, “wherein fastening the cover includes tightening a suitably sized nut onto a threaded stud that is configured to install the conventional air filter onto the air inlet,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear whether the “fastening the cover”, “tightening a suitably sized nut onto a threaded stud” or “a threaded stud”, results in “configured to install the conventional air filter onto the air inlet”. Moreover, “install the conventional air filter onto the air inlet” is an additional step beyond what has been mentioned from it depending from, therefore setting forth a lack of clarity as to what is included and excluded by the scope of claim language.

Claim(s) 23 has the phrase, “wherein tightening the suitably sized nut includes retaining the air filter between the cover and the base,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.


Claim(s) 23 has the phrase, “wherein tightening the suitably sized nut includes retaining the air filter between the cover and the base,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, “retaining the air filter between the cover and the base” is an additional step beyond what has been mentioned from it depending from, therefore setting forth a lack of clarity as to what is included and excluded by the scope of claim language. 

Claim(s) 24 has the phrase, “configuring a first end cap for receiving a peripheral edge of a base that is configured to couple a conventional air filter with an air inlet,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, “couple a conventional air filter with an air inlet” is an additional step beyond what has been mentioned from it depending from, therefore setting forth a lack of clarity as to what is included and excluded by the scope of claim language. Also, the language is unclear what of the depending from language “is configured to couple a conventional air filter with an air inlet.”


Particularly, “fasten the conventional air filter onto the air inlet” is an additional step beyond what has been mentioned from it depending from, therefore setting forth a lack of clarity as to what is included and excluded by the scope of claim language. Also, the language is unclear what of the depending from language “is configured to fasten the conventional air filter onto the air inlet.”

Claim(s) 26 has the phrase, “wherein configuring the first end cap includes forming a recess for receiving the peripheral edge of the base,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear if the recess is in the first end cap.

Claim(s) 28 has the phrase, “wherein configuring the second end cap includes forming a recess for receiving the peripheral edge of the cover,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear if the recess is in the second end cap.

Claim(s) 29 has the phrase, “wherein arranging the filter medium includes arranging a series of pleats comprising the filter medium between the first end cap and 
Particularly, the phrase is unclear what language depends from what, since though it starts with “wherein arranging the filter medium includes arranging a series of pleats”, the phrase redefines the filter medium within “a series of pleats comprising the filter medium between the first end cap and the second end cap.”

Claim(s) 30 has the phrase, “the pleats comprising the conventional air filter," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to previous “pleats” (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.
Also, it is unclear how it is possible that “the pleats comprising the conventional air filter," since pleats are a feature of a filter.


Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3417551 (herein known as BONELL).

With regard to claim 12, BONELL teaches an air filter for an internal combustion engine, comprising:, especially at c1ln1-20, c2ln20-65, fig 1
a first end cap 23 for receiving a peripheral edge (as depicted at intersection) of a base 12 (structural equivalent) configured to couple a conventional air filter 20 with an air inlet 15, especially at c2ln20-65, fig 1
a filter medium 20 for removing contaminants from an airstream, especially at c1ln1-20, c2ln20-65, fig 1
a second end cap 24 for receiving a peripheral edge of a cover 13 (structural equivalent) configured to fasten the conventional air filter onto the air inlet, especially at c1ln1-20, c2ln20-65, fig 1

With regard to claim 17, BONELL teaches 
wherein the filter medium includes a series of pleats arranged between the first end cap and the second end cap, especially at c1ln1-20, c2ln20-65, fig 1


Claim(s) 12, 14, 16, 19, 20, 21, 22, 23, 24, 26, 28, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040103626 (herein known as WARTH).

With regard to claim 12, WARTH teaches an air filter capable of an internal combustion engine, comprising:, especially at title, abstract, para 2,3, fig 3; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a first end cap 68 for receiving a peripheral edge of 188 of a base 28 (structural equivalent) configured to couple a conventional air filter 33 with an air inlet 30, especially at para 19,23,43, fig 3
a filter medium 40 for removing contaminants from an airstream, especially at title, abstract, para 2,3,4,21, fig 3; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a second end cap 64 for receiving a peripheral edge of a cover 90 (structural equivalent) configured to fasten via 104 the conventional air filter onto the air inlet 30, especially at para 19,23,28,29,43, fig 3

With regard to claim 14, WARTH teaches
wherein the first end cap 68 includes a recess (as depicted) for receiving the peripheral edge of 188, especially at para 43, fig 3

With regard to claim 16, WARTH teaches
wherein the second end cap 64 includes a recess 160 for receiving the peripheral edge, especially at para 40, fig 3

With regard to claim 19, WARTH teaches
wherein the filter medium comprises known filter material, especially at para 24

With regard to claim 20, WARTH teaches a method for an air filter for an internal combustion engine, comprising:, especially at title, abstract, para 2,3, fig 3
coupling a first end cap 68 with a base 68 (structural equivalent) that is configured to couple a conventional air filter 33 with an air inlet 30, especially at para 19,23,43, fig 2,3
coupling a second end cap 64 with a cover 90 (structural equivalent) that is configured to fasten via 104 the conventional air filter to the air inlet 30, especially at para 19,23,28,29,43, fig 2,3
fastening via 104 the cover 90 onto the second end cap 64 such that positively recited an airstream is drawn through a filter medium, especially at para 19,23,28,29,43, fig 2,3

With regard to claim 21, WARTH teaches
wherein coupling the first end cap 68 includes engaging a peripheral edge of 188 of the base with a recess (as depicted and taught) comprising the first end cap, especially at para 43, fig 2,3
wherein coupling the second end cap 64 includes engaging a peripheral edge of the cover with a recess 160 comprising the second end cap, especially at para 40, fig 2,3

With regard to claim 22, WARTH teaches
wherein fastening the cover includes tightening a suitably sized nut 104 onto a threaded stud 94 that is configured to install the conventional air filter onto the air inlet, especially at para 19,23,28,29,43, fig 2,3

With regard to claim 23, WARTH teaches
wherein tightening the suitably sized nut includes retaining the air filter between the cover and the base, especially at para 19,23,28,29,43, fig 2,3

With regard to claim 24, WARTH teaches a method for an air filter for an internal combustion engine, comprising:, especially at title, abstract, para 2,3, fig 3
configuring a first end cap 68 for receiving a peripheral edge of 188 of a base 68 (structural equivalent) that is configured to couple a conventional air filter 33 with an air inlet 30, especially at para 19,23,43, fig 2,3

arranging a filter medium 40 between the first end cap and the second end cap, especially at title, abstract, para 2,3,4,21, fig 2,3

With regard to claim 26, WARTH teaches
wherein configuring the first end cap 68 includes forming a recess (as depicted) for receiving the peripheral edge  of 188 of the base, especially at para 43, fig 3

With regard to claim 28, WARTH teaches
wherein configuring the second end cap 64 includes forming a recess for receiving the peripheral edge of the cover 90, especially at para 19,23,28,29,40,43, fig 2,3

With regard to claim 29, WARTH teaches
wherein arranging the filter medium includes arranging a series of pleats 70 comprising the filter medium between the first end cap and the second end cap, especially at para 24, fig 2,3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 13, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3417551 (herein known as BONELL).

With regard to claim 13, BONELL teaches a first end cap has a width in a radial direction comprising the conventional air filter, especially at c1ln1-20, c2ln20-65, fig 1 
BONELL does not specifically teach wherein the first end cap is wider in a radial direction than a first end cap comprising the conventional air filter
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the width of the first end cap wider in a radial direction of BONELL with such that the first end cap is wider in a radial direction than a first end cap comprising the conventional air filter of BONELL since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

With regard to claim 15, BONELL teaches
a second end cap has a width in a radial direction comprising the conventional air filter, especially at c1ln1-20, c2ln20-65, fig 1 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the width of the second end cap wider in a radial direction of BONELL with such that the second end cap is wider in a radial direction than a second end cap comprising the conventional air filter of BONELL since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

With regard to claim 18, BONELL teaches
 pleats comprising the conventional air filter, especially at c1ln1-20, c2ln20-65, fig 1 
BONELL of does not specifically teach wherein the pleats are deeper than pleats comprising the conventional air filter
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the depth of the pleats deeper of BONELL with such that the pleats are deeper than pleats comprising the conventional air filter of BONELL since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART 

Claim(s) 25, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040103626 (herein known as WARTH).

With regard to claim 25, WARTH teaches a first end cap has a width in a radial direction comprising the conventional air filter, especially at para 19,23,43, fig 2,3 
WARTH does not specifically teach making the first end cap wider in a radial direction than a first end cap comprising the conventional air filter
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the width of the first end cap wider in a radial direction with WARTH since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

With regard to claim 27, WARTH teaches a second end cap has a width in a radial direction comprising the conventional air filter, especially at para 19,23,28,29,40,43, fig 2,3 
WARTH does not specifically teach the second end cap is wider in a radial direction than a second end cap comprising the conventional air filter 


With regard to claim 30, WARTH teaches pleats comprising the conventional air filter, especially at para 24, fig 2,3 
WARTH does not specifically teach the pleats are deeper than pleats comprising the conventional air filter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the depth of the pleats deeper with WARTH since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); otherwise since, a change in size/proportion is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV-A)

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040103626 (herein known as WARTH) in view of US 3413782 (herein known as BARTLETT).

With regard to claim 31, WARTH teaches
 wherein forming the pleats includes forming pleats in a metal support that is incorporated into the filter medium, especially at para 26, fig 2,3
 WARTH does not specifically teach a wire support that is incorporated into the filter medium 
But, BARTLETT teaches a wire support that is incorporated into the filter medium, especially at c2ln55-65 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute the filter support WARTH with a wire support that is incorporated into the filter medium of BARTLETT because the substitution of one type of filter support for another that are both used for the same purpose (i.e. filter support) would be well within the scope of the skilled artisan (See MPEP 2141 III,B)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776